Case 2:85-cv-04544-DMG-AGR Document 631 Filed 08/29/19 Page 1 of 7 Page ID #:32626




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
 3   AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
 4   WILLIAM C. PEACHEY
 5   Director, District Court Section
 6   Office of Immigration Litigation
     WILLIAM C. SILVIS
 7   Assistant Director, District Court Section
 8   Office of Immigration Litigation
     SARAH B. FABIAN
 9   Senior Litigation Counsel, District Court Section
10   Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
11
           Washington, D.C. 20044
12         Tel: (202) 532-4824
13         Fax: (202) 305-7000
           Email: sarah.b.fabian@usdoj.gov
14
15   Attorneys for Defendants
16                    UNITED STATES DISTRICT COURT
17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
18   JENNY LISETTE FLORES; et al.,            Case No. CV 85-4544-DMG
19                                            Defendants’ Ex Parte Application for
             Plaintiffs,
20                                            Expanded Page Limit;
21                v.
                                              Memorandum of Points and
22                                            Authorities;
     WILLIAM P. BARR., Attorney
23   General of the United States; et al.,
                                              Declaration;
24
25           Defendants.                      [PROPOSED] Order.

26                                            [Hon. Dolly M. Gee]
27
28
Case 2:85-cv-04544-DMG-AGR Document 631 Filed 08/29/19 Page 2 of 7 Page ID #:32627




 1            Defendants’ Ex Parte Application For Expanded Page Limit
 2         Pursuant to Local Rule 7-19, Defendants hereby apply ex parte for an order
 3   from this Court allowing Defendants sixty (60) pages in which to file a single
 4   consolidated memorandum of points and authorities with this Court that: (1)
 5   addresses the supplemental briefing ordered by the Court, ECF No. 525 (Nov. 21,
 6   2018); (2) notices the termination of the Flores Settlement Agreement
 7   (“Agreement”); and (3) moves, in the alternative, to terminate the Agreement. A
 8   single consolidated memorandum will aid the Court and the parties given the
 9   overlapping issues and the length and comprehensiveness of the newly-issued rule
10   implementing the Flores Agreement.
11         Defendants request this expansion of the page limit for the reasons set forth
12   in the accompanying memorandum of points and authorities and Declaration.
13   Counsel for Defendants’ reached out to counsel for Plaintiffs, Carlos Holguin, by
14   email on August 26, and 28 to request counsel’s position on this request. Plaintiffs’
15   counsel stated that he opposes Defendants’ request in part.
16
     ///
17
18
     ///
19
20
21   ///

22
23
24
25
26
27
28


                                              1
Case 2:85-cv-04544-DMG-AGR Document 631 Filed 08/29/19 Page 3 of 7 Page ID #:32628




 1   Dated: August 29, 2019     Respectfully submitted,
 2
                                JOSEPH H. HUNT
 3                              Assistant Attorney General
 4                              Civil Division
                                AUGUST E. FLENTJE
 5                              Special Counsel to the Assistant Attorney General
 6                              WILLIAM C. PEACHEY
 7                              Director, District Court Section
                                Office of Immigration Litigation
 8                              WILLIAM C. SILVIS
 9                              Assistant Director, District Court Section
                                Office of Immigration Litigation
10
11                              /s/ Sarah B. Fabian
                                SARAH B. FABIAN
12
                                Senior Litigation Counsel, District Court Section
13                              Office of Immigration Litigation
14                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
15                                     Tel: (202) 532-4824
16                                     Fax: (202) 305-7000
                                       Email: sarah.b.fabian@usdoj.gov
17
18                              Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28


                                         2
Case 2:85-cv-04544-DMG-AGR Document 631 Filed 08/29/19 Page 4 of 7 Page ID #:32629




 1                       Memorandum of Points and Authorities
 2         In September 2018, the government issued a notice of proposed rulemaking
 3   to implement the Flores Settlement Agreement (“Agreement”). On November 2,
 4   2018, Plaintiffs filed a motion to enforce, which asked the Court to enjoin the
 5   Government from implementing final regulations that—Plaintiffs alleged—failed to
 6   implement the Agreement. ECF No. 516. On November 21, 2018, this Court
 7   deferred ruling on Plaintiffs’ motion, and provided a schedule for the parties to
 8   supplement the briefing on that motion following the issuance of a final rule. ECF
 9   No. 525.
10         On August 23, 2019, Defendants issued final regulations implementing the
11   Flores Settlement Agreement. In accordance with the Court’s November 21, 2018
12   order, the parties must file supplemental briefing regarding Plaintiffs’ pending
13   motion on or before August 30, 2019. See ECF No. 525. In order to ensure that all
14   issues relevant to the termination of the Agreement are before the Court at one time
15   and in a timely and efficient manner, Defendants intend to file a single consolidated
16   memorandum of law that addresses three issues: (1) the supplemental response to
17   Plaintiff’s motion to enforce; (2) a notice of termination of the Agreement explaining
18   that the Agreement terminates by its terms on October 7, 2019; and (3) an alternative
19   motion to terminate the Agreement. Combining these multiple filings into a single
20   consolidated memorandum of law—and filing all of Defendants’ arguments and the
21   motion at the same time as the supplemental briefing—is the most efficient way for
22   the parties and the Court to consider all of the parties’ arguments related to the
23   termination of the Agreement. Moreover, this consolidation will allow for a schedule
24   that will permit the Court to promptly address all of the legal issues related to
25   termination of the Agreement (allowing time for Plaintiffs to respond to Defendants’
26   motion and for this Court to hear it) prior to the Agreement’s termination date.
27         A single memorandum of law of sixty pages is needed given the length and
28   comprehensiveness of the final rule. The final rule is very long–comprising 144


                                               1
Case 2:85-cv-04544-DMG-AGR Document 631 Filed 08/29/19 Page 5 of 7 Page ID #:32630




 1   pages of the Federal Register–and addresses policies and procedures at multiple
 2   agencies and components, governing wide range of circumstances involving
 3   children in immigration custody. Plaintiffs also have raised multiple arguments in
 4   their Motion to Enforce. Addressing the new rule and the termination of the
 5   Agreement comprehensively warrants a focused presentation addressing all of the
 6   legal issues. Allowing Defendants to file a single memorandum of sixty pages will
 7   permit that.
 8         Defendants have conferred with Plaintiffs who have stated that they partially
 9   oppose this request. Plaintiffs state that they oppose the government’s request to file
10   a combined memorandum. Plaintiffs also state that they oppose an overlength filing
11   in response to the Motion to Enforce (which they state would be limited to 25 pages
12   under Local Rule 11-6). Finally, Plaintiffs state that they take no position to the
13   extent the government seeks additional pages in support of a motion to terminate in
14   the alternative. Defendants respectfully disagree with Plaintiffs that the parties or the
15   Court will be better served with multiple legal briefs from the government of varying
16   lengths rather than a single consolidated memorandum of law.
17         For all of these reasons, and because Defendants are combining multiple
18   filings into a single brief, Defendants respectfully request that the Court allow them
19   a page limit of sixty (60) pages for their combined filing.
20
21   ///
22
     ///
23
24   ///
25
26
27
28


                                                2
Case 2:85-cv-04544-DMG-AGR Document 631 Filed 08/29/19 Page 6 of 7 Page ID #:32631




 1   Dated: August 29, 2019     Respectfully submitted,
 2
                                JOSEPH H. HUNT
 3                              Assistant Attorney General
 4                              Civil Division
                                AUGUST E. FLENTJE
 5                              Special Counsel to the Assistant Attorney General
 6                              WILLIAM C. PEACHEY
 7                              Director, District Court Section
                                Office of Immigration Litigation
 8                              WILLIAM C. SILVIS
 9                              Assistant Director, District Court Section
                                Office of Immigration Litigation
10
11                              /s/ Sarah B. Fabian
                                SARAH B. FABIAN
12
                                Senior Litigation Counsel, District Court Section
13                              Office of Immigration Litigation
14                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
15                                     Tel: (202) 532-4824
16                                     Fax: (202) 305-7000
                                       Email: sarah.b.fabian@usdoj.gov
17
18                              Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28


                                         3
Case 2:85-cv-04544-DMG-AGR Document 631 Filed 08/29/19 Page 7 of 7 Page ID #:32632




 1                                Certificate of Service
 2         I hereby certify that on August 29, 2019, I served the foregoing pleading on
 3   all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 4   system.
 5
 6
                                                /s/ Sarah B. Fabian
 7                                              SARAH B. FABIAN
 8                                              U.S. Department of Justice
                                                District Court Section
 9                                              Office of Immigration Litigation
10
                                                Attorney for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
